Name: Commission Directive 2006/55/EC of 12 June 2006 amending Annex III to Council Directive 66/402/EEC as regards the maximum weight of seed lots (Text with EEA relevance)
 Type: Directive
 Subject Matter: plant product;  means of agricultural production;  marketing
 Date Published: 2006-06-13; 2007-12-01

 13.6.2006 EN Official Journal of the European Union L 159/13 COMMISSION DIRECTIVE 2006/55/EC of 12 June 2006 amending Annex III to Council Directive 66/402/EEC as regards the maximum weight of seed lots (Text with EEA relevance) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 66/402/EEC of 14 June 1966 on the marketing of cereal seed (1), and in particular Article 21a thereof, Whereas: (1) The international rules in respect of the maximum weights for seed lots of certain cereal species, in particular Triticum aestivum, Triticum durum, Triticum spelta, Secale cereale, Triticosecale and Oryza sativa, Avena sativa and Hordeum vulgare, have recently been revised. (2) It is appropriate to adapt the maximum weights for seed lots of those species laid down in Community law. (3) Directive 66/402/EEC should therefore be amended accordingly. (4) The measures provided for in this Directive are in accordance with the opinion of the Standing Committee on Seeds and Propagating Material for Agriculture, Horticulture and Forestry, HAS ADOPTED THIS DIRECTIVE: Article 1 In column 2 of the table in Annex III to Directive 66/402/EEC, 25 is replaced by 30. Article 2 1. Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive by 31 December 2006 at the latest. They shall forthwith communicate to the Commission the text of those provisions and a correlation table between those provisions and this Directive. When Member States adopt those provisions, they shall contain a reference to this Directive or be accompanied by such a reference on the occasion of their official publication. Member States shall determine how such reference is to be made. 2. Member States shall communicate to the Commission the texts of the main provisions of national law, which they adopt in the field covered by this Directive. Article 3 This Directive shall enter into force on the seventh day following its publication in the Official Journal of the European Union. Article 4 This Directive is addressed to the Member States. Done at Brussels, 12 June 2006. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ 125, 11.7.1966, p. 2309/66. Directive as last amended by Directive 2004/117/EC (OJ L 14, 18.1.2005, p. 18).